      Case 2:20-cv-00823-KWR-KRS Document 46 Filed 08/13/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


MURRAY POTTER,

               Plaintiff,
                                                                      No. 2:20-cv-823 KWR/KRS
v.

FRANK TORRES and
CITY OF LAS CRUCES,

               Defendants.


                ORDER GRANTING MOTION TO EXTEND DEADLINES

       THIS MATTER is before the Court on Plaintiff’s Motion to Extend Deadlines, (Doc.

37), filed July 21, 2021. Defendant filed a response on August 4, 2021, (Doc. 42), and Plaintiff

filed a reply on August 11, 2021, (Doc. 44). Having considered the parties’ briefing, the record

of the case, and relevant law, the Court grants the Motion.

       Plaintiff asks the Court to extend the pretrial deadlines in this case by sixty days due to

Plaintiff’s counsel’s need to close her practice and transition this case to new counsel. (Doc. 37)

at 1-2. Defendants oppose the Motion, stating sixty days is too long, but they would not oppose

a thirty-day extension of some of the deadlines. (Doc. 42) at 2. Defendants note the pretrial

deadlines have already been extended once by sixty days, and state that Plaintiff provided his

expert disclosure after filing the Motion to Extend. Id. at 10-11. Defendants question whether

Plaintiff has exercised due diligence in complying with the deadlines, and they argue it is

premature to amend the scheduling order again since Plaintiff has not yet moved to withdraw and

substitute counsel. Id. at 11-12. In Plaintiff’s reply, Plaintiff’s counsel states she has been

working to find replacement counsel on all of her civil and criminal cases and to close her law
      Case 2:20-cv-00823-KWR-KRS Document 46 Filed 08/13/21 Page 2 of 2




office, and that she has had limited assistance from her paralegal due to the paralegal moving to a

private contract business. (Doc. 44).

       A party requesting extension of scheduling order deadlines must make a showing of good

cause. See Fed. R. Civ. P. 16(b)(4) (requiring that a scheduling order may be modified “only for

good cause and with the judge’s consent”). “In practice, this standard requires the movant to

show the scheduling deadlines cannot be met despite [the movant’s] diligent efforts.” Gorsuch,

Ltd., B.C. v. Wells Fargo Nat. Bank Assn., 771 F.3d 1230, 1240 (10th Cir. 2014) (citation

omitted). The Court finds that Plaintiff has shown good cause for extending the deadlines in this

case by sixty days. Plaintiff’s counsel’s need to close her law practice and efforts in finding

substitute counsel are sufficient to warrant an extension of time, and a sixty-day extension is not

excessive especially since the case is not currently set for a settlement conference or trial.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Extend Deadlines, (Doc.

37), is GRANTED and the deadlines in this case are extended as follows:

       Plaintiff’s Expert Disclosure:          September 20, 2021

       Defendants’ Expert Disclosure:          October 22, 2021

       Termination of Discovery:               November 22, 2021

       Motions Related to Discovery:           December 7, 2021

       Dispositive Motions:                    December 27, 2021

       Pretrial Order: Plaintiff to Defendants:        January 28, 2022

                       Defendants to the Court:        February 11, 2022.



                                                       ___________________________________
                                                       KEVIN R. SWEAZEA
                                                       UNITED STATES MAGISTRATE JUDGE



                                                  2
